Citation Nr: 1729492	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable initial disability rating for hypertension.

2.  Entitlement to a compensable disability rating for bilateral allergic conjunctivitis.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease and status post arthroscopy, right knee (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2015, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.

The Board notes that its February 2016 decision reopened a claim of entitlement to service connection for a left eye cataract and remanded it to the RO.  Subsequently, in a January 2017 rating decision, the RO granted service connection for bilateral cortical cataracts.  As the left eye cataract claim has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).

The Board also notes that additional evidence was added to the claims file following issuance of the most recent supplemental statement of the case (SSOC) in January 2017.  However, the Veteran's representative waived initial RO consideration of the additional evidence in a June 2017 correspondence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the Veteran's hypertension and for bilateral allergic conjunctivitis claims.  The right knee claim is addressed in the remand section following the decision.  



FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requiring continuous medication.

2.  The Veteran's bilateral allergic conjunctivitis is inactive and is without residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria for a compensable rating for bilateral allergic conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.75, 4.79, DC 6018 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hypertension

Pursuant to an April 2009 application for compensation, the Veteran was service connected for hypertension with a noncompensable rating in January 2010.  In appealing this rating, the Veteran reported in a May 2011 correspondence that he was taking medication daily to treat this condition and that the dosage of the medication prescribed had been increased.  Thereafter, during the December 2015 Board hearing, the Veteran reported that his blood pressure readings and medication dosage had increased since 2012.  

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

For the period on appeal prior to October 2009, VA treatment records contain several blood pressure readings for the Veteran.  However, none of these readings show his diastolic pressure in excess of 99 or his systolic pressure in excess of 159.  The Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran was diagnosed with hypertension in 2007 and was prescribed 10 milligrams (mg) of Lisinopril daily in June 2008.  The examiner noted that this dosage had been increased to 40 mg of Lisinopril daily.   The examiner also recorded blood pressure readings of 144/83, 132/80, and 140/82 for the Veteran.  

Subsequently, the Veteran was examined again by VA in regard to his hypertension claim in August 2012.  The examiner noted that Veteran's hypertension was well controlled by Lisinopril without complaints or side effects from the medication.  The examiner recorded blood pressure readings of 136/81, 140/75, and 133/76.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  

Thereafter, the Veteran was afforded another VA examination in May 2016 pursuant to the Board's remand.  The examiner noted that the Veteran was taking continuous medication to treat his hypertension and that the medication was not causing him any side effects.  The examiner recorded blood pressure readings of 137/73, 133/78, and 112/73 and noted that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  The May 2016 VA examiner provided an addendum opinion in September 2016.  The examiner noted several blood pressure readings from the Veteran's file with dates ranging from April 2009 to August 2016, none of which showed his diastolic pressure in excess of 95.  While one of these readings showed his systolic pressure as 160, none of the other readings showed it above 156.  The examiner noted that during this time period the Veteran's predominant diastolic blood pressure was in the 80s and his predominant systolic blood pressure was in the 130s.  VA treatment records dated after the September 2016 VA addendum contain several blood pressure readings for the Veteran, but none of these readings showed his diastolic pressure in excess of 99 or his systolic pressure in excess of 159.  

The Board finds that a compensable rating for the Veteran's hypertension is not warranted.  Since the Veteran was service connected for hypertension, the Veteran's diastolic pressure has not been predominantly 100 or more.  There were numerous diastolic readings in the VA treatment records throughout the appeal period and, although they fluctuate, none of the readings are higher than 99.  Further, diastolic readings predominantly over 100 are not shown by the October 2009, August 2012, May 2016, and September 2016 VA examiner reports, and the examiners determined that there was no history of such..  Additionally, the Veteran's systolic pressure has not been predominantly 160 or more.  

The Board acknowledges the Veteran's contention that without continuous medication his blood pressure readings would likely be higher and potentially entitle him to a compensable rating.  Nonetheless, the objective blood pressure readings throughout the appeal period do not support a compensable rating.  This objective evidence is highly persuasive to the Board as to the severity of the Veteran's service-connected hypertension and the appropriate rating for such disability.

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Logically speaking, when blood pressure is controlled by medication, it has been determined that this does not cause average compensable impairment on employment because he problem is in fact controlled regardless of the amount of medication.  Whether blood pressure readings would increase to higher levels of impairment without medication is not part of this analysis.  Additionally, veterans in general should not be encouraged to guess what the symptoms might be without medication or to encourage medical malpractice with the cessation of medication so that symptoms might be recorded without medication.  See McCarroll, 28 Vet. App. at. 278 (Kasold, J., concurring) (reasoning that the Jones holding was wrongly decided and should be overruled).

The Board also notes that, in a May 2017 brief, the Veteran's representative requested a new examination in regard to this claim if an increase was not granted because the most recent examination of the Veteran is too old to adequately evaluate the Veteran's hypertension.  However, the Board does not find another VA examination is required.  Neither the Veteran nor his representative has reported that his hypertension has worsened since the May 2016 VA examination and the examination is somewhat recent as VA examinations go.  In this regard, the mere passage of time does not necessitate a new VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Therefore, while the Veteran is on continuous medication to control his hypertension, a 10 percent rating requires that the Veteran be on continuous medication and have a history of diastolic pressure predominantly 100 or more.  As noted above, the evidence does not show diastolic blood pressure readings of predominantly 100 or higher.

Consequently, the preponderance of the evidence is against a finding of an initial compensable rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Allergic Conjunctivitis

The Veteran reported that his allergic conjunctivitis comes and goes in a May 2011 correspondence.  At the December 2015 Board hearing, the Veteran testified that this disability is manifested by liquid coming out of his eyes during the day and his eyes becoming itchy and irritated daily, which affects his overall eyesight.  He also testified that he periodically needs new prescriptions for his eyes and that his vision has worsened due to conjunctivitis.

DC 6018 provides a 10 percent rating for chronic conjunctivitis (nontrachomatous) when active with objective findings such as red, thick conjunctivae and mucous secretion.  When conjunctivitis is inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement under DC 7800.

The Veteran was examined in regard to this claim in June 2009.  He told the examiner that when his right eye is exposed to pollen or dust it reacts with redness and tearing with itching.  He also told the examiner that the condition is worse in the fall and spring seasons.  The examiner did not find conjunctivitis or excess tearing.  The examiner noted that the Veteran's anterior chamber was clear and that he had 20/20 vision in both eyes.  

VA treatment records added to the file in November 2016 show that the Veteran was treated in August 2011 for conjunctivitis in his right eye.  The Veteran was noted to have matted material and whitish exudate on his right eye as well as mild photophobia.  However, the treating physician found that the Veteran's symptoms were conjunctivitis "likely" due to a bacterial.  

The Veteran was examined again by VA in regard to this claim in August 2012.  The Veteran reported that his eyes tear and are irritated.  The examiner found that his left eye seemed a little blurred, but noted his vision to be 20/20 in both eyes.  While the examiner noted that the Veteran had a history of allergic conjunctivitis and conjunctivitis infection, he did not report any active conjunctival conditions.  The examiner concluded that it would be pure speculation to attribute more recent episodes of conjunctivitis to a few episodes of conjunctivitis that occurred over 10 years earlier.

Thereafter, the Veteran was examined by a VA optometrist in May 2016 pursuant to the Board's remand, who additionally provided an addendum opinion in November 2016.  The examiner reported that the Veteran had no active allergic conjunctivitis and no residuals from this condition.  While he found that the Veteran's vision in both eyes had decreased to 20/50, he attributed the Veteran's loss of visual acuity to diabetes.  The examiner also noted mild eye watering of the right eye, but found it was due to mild eye dryness unrelated to diabetes or allergic conjunctivitis.  The examiner stated in the November 2016 addendum opinion that the Veteran's infectious and allergic conjunctivitis episodes that occurred during service had resolved without residuals.  The examiner explained that only pure speculation could relate these past episodes that occurred more than 12 years ago to periodic episodes of conjunctivitis that had happened recently.  The examiner compared conjunctivitis to a common cold and analogized that a cold contracted after service would be unrelated to a cold experienced during service years earlier.  

The Board notes that the Veteran's representative claimed in a May 2017 brief that the May 2016 VA examination was inadequate because the examiner was not an ophthalmologist and was not shown to have expertise in ophthalmologic disorders.  However, the Board finds that the May 2016 VA examiner was qualified to offer the requested opinions.  In this regard, the Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  Furthermore, in evaluating visual impairments, 38 C.F.R. § 4.75 specifically notes that VA examinations are to be conducted by licensed optometrists or ophthalmologists.  In this case, the examination was performed by a licensed optometrist in compliance with the applicable regulation.  The Veteran's representative has not asserted any specific errors made by the May 2016 VA examiner.  As a result, the Board finds the conclusions of the May 2016 VA examiner to be competent.

The Board finds that the August 2012 and May 2016 VA examiners' opinions are clear and unequivocal and are based on the relevant information, including the Veteran's post-service treatment records and VA examinations.  Moreover, the examiners' explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, their conclusions that the Veteran's relevant post-service symptomatology is unrelated to his allergic conjunctivitis are highly persuasive and probative evidence.  

While the Veteran believes that his post-service eye symptomatology is related to his allergic conjunctivitis, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This question involves complex medical matters requiring expert consideration of the nature of the Veteran's service-connected allergic conjunctivitis and his post-service symptomatology.  These medical questions cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinions of record.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiners' opinions.

In consideration of this evidence, the Board finds that the Veteran's bilateral allergic conjunctivitis is inactive and is without residuals and, thus, noncompensable.  The Board notes that the Veteran is separately rated for now service-connected diabetic retinopathy and cataracts, which account for his symptomatology, but the ratings for which are not on appeal.

Consequently, the preponderance of the evidence weighs against a finding of a compensable rating for the Veteran's allergic conjunctivitis, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for hypertension is denied.

A compensable rating for allergic conjunctivitis is denied.


REMAND

The Veteran seeks a higher rating for his service-connected degenerative joint disease of the right knee.  He maintains that his knee symptoms are not correctly compensated by the 10 percent rating currently assigned for his right knee disability.  In this regard, during the December 2015 Board hearing, the Veteran testified that his right knee disability required a knee brace for pain resulting from walking.  He further testified that the disability resulted in daily pain, limited motion of the knee, the knee gives out because of pain or lock, and that he is only able to walk about a mile. 

The Board remanded this claim to afford the Veteran a VA examination in February 2016.  Pursuant to the remand, the Veteran was examined in regard to his right knee in May 2016.  While the VA examiner performed all testing requested by the remand, the examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, a new examination is needed on remand.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected right knee disability.  The claims file should be reviewed by the examiner.  All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a.  Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances, and range of motion of the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so;

b.  State whether there is any objective evidence of pain on active and passive range of motion of the right knee in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees;

c.  State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d.  State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e.  Describe any other symptoms of the right knee, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

A rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


